14‐289 
Davis v. Bombardier Transp. Holdings 
 
                        UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                         
                                           
                                August Term, 2014 
 
                (Submitted: March 6, 2015          Decided: July 22, 2015) 
                                            
                                Docket No. 14‐289 
                                           
                                            
                                NATASHA DAVIS, 
 
                                                             Plaintiff‐Appellant, 
 
 
                                            ‐v.‐ 
 
 
           BOMBARDIER TRANSPORTATION HOLDINGS (USA) INC., 
 
                                                             Defendant‐Appellee. 
                                         
 
 
Before: WESLEY, LIVINGSTON, and CARNEY, Circuit Judges.          
 
 
      Plaintiff‐Appellant Natasha Davis brought claims of disability‐based 
employment discrimination and retaliation against her former employer, 
Defendant‐Appellee Bombardier Transportation Holdings (USA) Inc.  The 
United States District Court for the Eastern District of New York (Mauskopf, J.) 
granted Bombardier’s motion for summary judgment, finding, in relevant part, 
that Davis’s demotion‐based claim was time barred.  On appeal, Davis argues 
that the Lilly Ledbetter Fair Pay Act of 2009 applies to and revives this otherwise 
time‐barred claim.  We AFFIRM. 
        
 
              Nadira S. Stewart, Charmaine M. Stewart, Stewart Law Firm, PLLC, 
              Rosedale, NY, for Plaintiff‐Appellant. 
               
              Celena R. Mayo, Ricki E. Roer, Wilson, Elser, Moskowitz, Edelman 
              & Dicker LLP, New York, NY, for Defendant‐Appellee. 
               
               
WESLEY, Circuit Judge: 

      Plaintiff‐Appellant Natasha Davis brought claims of disability‐based 

employment discrimination and retaliation against her former employer, 

Defendant‐Appellee Bombardier Transportation Holdings (USA) Inc. 

(“Bombardier”).  The United States District Court for the Eastern District of New 

York (Mauskopf, J.) granted Bombardier’s motion for summary judgment, 

finding, in relevant part, that Davis’s demotion‐based claim was time barred.  On 

appeal, Davis argues that the Lilly Ledbetter Fair Pay Act of 2009 applies to and 

revives this otherwise time‐barred claim.  

      For the reasons below, the judgment of the district court is AFFIRMED. 




                                         2 
                                                               BACKGROUND1 

              Bombardier built and operates the Air Train, a computer‐driven train that 

transports passengers between major transportation hubs in New York City and 

the terminals of John F. Kennedy International Airport.  In 2002, knowing that 

Natasha Davis was a Type I diabetic, Bombardier hired her as a Customer 

Service Agent.  Davis never actually worked as a Customer Service Agent 

because Bombardier altered the Customer Service Agent position prior to Davis’s 

commencement date.  Bombardier renamed the position Air Train Agent 

(“ATA”) and separated it into two categories: ATA I and ATA II.  Employees in 

both positions had similar responsibilities, but the ATA II job title carried the 

additional responsibility of manually operating the Air Train during 

emergencies.  In 2004, Davis became an ATA II.   

              On January 25, 2007, Davis went on disability leave for diabetic 

retinopathy.  Davis underwent at least six eye surgeries during her leave.  In 

August 2007, Davis notified Bombardier that she was prepared to return to work, 

and she submitted to a return‐to‐work physical.  The parties dispute whether 

Bombardier routinely administered this physical to employees who had been on 


                                                            
1 Except as otherwise noted, the facts are not in dispute and are drawn from the district 
court’s memorandum, supplemented as necessary by the record.   

                                                                    3 
leave for more than 90 days.  Bombardier informed Davis that she failed the 

physical and eye exams, but Davis contends she passed.  Bombardier thereafter 

determined that Davis could no longer operate the Air Train in an emergency.2  

On September 1, 2007, Bombardier “demoted” Davis to the ATA I position, 

which paid 75 cents less per hour than the ATA II position.3      

              Davis then applied for two positions with Bombardier but was not hired 

for either.  In both instances, Davis had poorer computer skills than the 

successful candidates and she received lower scores in most of the categories 

considered by Bombardier to be relevant for the positions.  On September 5, 

2008, Davis filed a discrimination charge with the Equal Employment 

Opportunity Commission (“EEOC”).  Davis filed her federal suit on February 16, 

2011.  Following discovery, Bombardier moved for summary judgment.  The 

district court granted Bombardier’s motion for summary judgment on all of 

Davis’s federal claims, and declined to exercise supplemental jurisdiction over 

Davis’s other claims.  Relevant to this appeal, the district court dismissed Davis’s 

                                                            
2 Bombardier asserts that its demotion decision was based on the results of Davis’s eye 
exam while Davis contests Bombardier’s motivation.   
3 Bombardier characterizes Davis’s reclassification from ATA II to ATA I as a “transfer” 

throughout its appellate brief; however, Davis and the district court described this 
event as a “demotion,” see, e.g., J.A. at 83 n.3, and Bombardier does not take issue with 
this characterization.  Without passing judgment on the merits of her underlying claim, 
we adopt Davis’s use of the term “demotion” to describe what occurred here.   

                                                               4 
demotion claim as untimely because the demotion occurred more than 300 days 

prior to when she filed her EEOC charge of discrimination.  See 42 U.S.C. § 2000e‐

5(e); id. § 12117.   


                                                               DISCUSSION4 

              On appeal, Davis principally argues that the Lilly Ledbetter Fair Pay Act of 

2009 (“Ledbetter Act”), 42 U.S.C. § 2000e‐5(e)(3)(A), applies to her otherwise 

time‐barred demotion claim.5   The Ledbetter Act makes it unlawful to apply a 

discriminatory compensation decision to an employee and starts a new statute of 

limitations clock with each paycheck that reflects that decision.  Davis argues 

that Bombardier’s demotion decision was made with disability‐based 

                                                            
4 “We review a district court’s grant of summary judgment de novo, construing the 
evidence in the light most favorable to the nonmoving party and drawing all reasonable 
inferences in that party’s favor.  Summary judgment is appropriate only if there is no 
genuine dispute as to any material fact and the movant is entitled to judgment as a 
matter of law.”  Kuebel v. Black & Decker Inc., 643 F.3d 352, 358 (2d Cir. 2011) (internal 
quotation marks and citation omitted). 
5 Davis also argues that the district court erred by failing to consider how demographic 

information might have created a genuine issue of material fact related to her failure to 
promote claims, which, unlike her demotion claim, are timely regardless of whether the 
Ledbetter Act applies.  During discovery, Bombardier disclosed the application 
materials of only the hired candidates, not application materials for every candidate.  
Davis did not move to compel disclosure of any additional application materials.  
Bombardier contends that Davis never argued below that demographic information 
could potentially create a genuine issue of material fact.  But whether or not Davis 
forfeited this argument is unimportant because it lacks merit.  “[M]ere speculation and 
conjecture is insufficient to preclude the granting of [summary judgment].”  Harlen 
Assocs. v. Incorporated Vill. of Mineola, 273 F.3d 494, 499 (2d Cir. 2001).   

                                                                    5 
discriminatory intent and, as a result, reduced her compensation.  Thus, she 

submits that her claim is timely when measured from her last paycheck and not 

the date of her demotion.  Bombardier responds that the Ledbetter Act does not 

resurrect otherwise time‐barred demotion claims because the statute is 

applicable only to discriminatory compensation practices.   

      Under the Americans with Disabilities Act (“ADA”), it is unlawful for an 

employer to discriminate against a “qualified individual” on the basis of her 

disability “in regard to . . . employee compensation.”  42 U.S.C. § 12112(a).  The 

ADA incorporates the Ledbetter Act, id. § 12117(a), which provides that:  

       [A]n  unlawful  employment  practice  occurs,  with  respect  to 
       discrimination  in  compensation  in  violation  of  this  subchapter, 
       when  a  discriminatory  compensation  decision  or  other  practice  is 
       adopted,  when  an  individual  becomes  subject  to  a  discriminatory 
       compensation  decision  or  other  practice,  or  when  an  individual  is 
       affected by application of a discriminatory compensation decision or 
       other  practice,  including  each  time  wages,  benefits,  or  other 
       compensation  is  paid,  resulting  in  whole  or  in  part  from  such  a 
       decision or other practice. 
        
Id. § 2000e‐5(e)(3)(A).  In short, this provision specifies that an unlawful 

employment action occurs when the discriminatory compensation decision or 

practice is adopted and when the individual is “subject to” and “affected by” the 

decision.  Id.  Davis is right that a compensation claim under the statute accrues 




                                           6 
not only at the time of the discriminatory decision but also with each paycheck 

the victim receives.  See Schwartz v. Merrill Lynch & Co., 665 F.3d 444, 449 (2d Cir. 

2011).  But that alone does not resolve her appeal. 

      We conclude that the Ledbetter Act does not encompass a claim of a 

discriminatory demotion decision that results in lower wages where, as here, the 

plaintiff has not offered any proof that the compensation itself was set in a 

discriminatory manner.  A plaintiff must plead and prove the elements of a pay‐

discrimination claim to benefit from the Ledbetter Act’s accrual provisions. 

      In early 2009, Congress passed the Ledbetter Act to overrule the Supreme 

Court’s decision in Ledbetter v. Goodyear Tire & Rubber Co., 550 U.S. 618 (2007).  

Lilly Ledbetter Fair Pay Act of 2009, Pub. L. No. 111‐2, 123 Stat. 5 (2009).  In 

Ledbetter, the Supreme Court found that the plaintiff’s pay‐discrimination claim, 

which was based on disparate pay rates between the plaintiff and her male 

colleagues for the same work, was untimely.  550 U.S. at 621‐22.  “The [Ledbetter] 

Court rejected the contention that each pay check issued to the plaintiff 

constituted a cognizable act of discrimination, concluding that ‘when the 

disparate pay is received during the statutory limitations period, but is the result 

of intentionally discriminatory pay decisions that occurred outside the 




                                          7 
limitations period,’ the claim for discrimination in salary in violation of Title VII 

is time‐barred[.]”  Schwartz, 665 F.3d at 448 (quoting Ledbetter, 550 U.S. at 623).   

      Justice Ginsburg, joined by three of her colleagues, dissented.  She argued 

that, among other things, the “realities of the workplace” reveal why claims of 

discriminatory compensation should accrue when discriminatory wages are 

paid.  Ledbetter, 550 U.S. at 649‐51 (Ginsburg, J., dissenting).  Specifically, she 

stated that “[w]hen an employer makes a decision of [an] open and definitive 

character, [such as promotions, transfers, hirings, and firings,] an employee can 

immediately seek out an explanation and evaluate it for pretext.”  Id. at 649.  In 

contrast, pay levels—and, thus, pay disparities—are frequently concealed by 

both employers and employees.  Id. at 649‐50.  Congress agreed.  In passing the 

Ledbetter Act, Congress overruled the Court’s narrow interpretation of when 

compensation‐based claims accrue.  See Schwartz, 665 F.3d at 449.  The Ledbetter 

Act’s congressional findings section states: “The limitation imposed by the Court 

on the filing of discriminatory compensation claims ignores the reality of wage 

discrimination and is at odds with the robust application of the civil rights laws 

that Congress intended.”  Ledbetter Act, Pub. L. No. 111‐2, § 2. 




                                           8 
       Turning to Davis’s claim, we begin with the plain language of the statute.  

See United States v. Robinson, 702 F.3d 22, 31 (2d Cir. 2012).  The Ledbetter Act 

encompasses “discrimination in compensation,” described as “discriminatory 

compensation decision[s] or other practice[s].”  42 U.S.C. § 2000e‐5(e)(3)(A).  

These repeated references to compensation lead us to concur with the Third 

Circuit’s assessment that “the plain language of the [Ledbetter Act] covers 

compensation decisions and not other discrete employment decisions,” such as 

hirings, firings, promotions, and demotions.  Noel v. Boeing Co., 622 F.3d 266, 274 

(3d Cir. 2010).   

       But the demotion decision here did also affect Davis’s level of 

compensation.  One might think that if the discriminatory act results in a loss of 

pay the demotion is in fact a part of a compensation decision.  As this case makes 

clear, such an assumption is not always correct because a change in pay, 

standing by itself, is not sufficient to bring a claim within the ambit of the 

Ledbetter Act.  In Ledbetter, the plaintiff sought to prove pay discrimination by 

showing that she was paid substantially less than her male colleagues.  550 U.S. 

at 622; see also id. at 643 (Ginsburg, J., dissenting).  In her dissent, Justice Ginsburg 

explains that notice to the affected employee is a significant reason why discrete 




                                            9 
employment actions differ from pay discrimination.  See also id. at 649‐50.  Pay 

discrimination is often not obvious to its victim because many employers are not 

transparent about compensation levels; indeed, to state such a claim, an 

employee needs to compare his compensation to that of his co‐workers.  See id.   

      On the other hand, employees are put on notice of demotions, promotions, 

hirings, and firings by the nature of how those decisions are communicated.  See 

id. at 649.  Employers will also communicate to the demoted employee any pay 

reduction that is concomitant with the demotion.  The demoted employee, on 

notice of his pay reduction, “can immediately seek out an explanation and 

evaluate it for pretext.”  Id.  If the employee has been wrongfully demoted, he is 

entitled to an award of back pay for lost compensation caused by the demotion.  

See 42 U.S.C. § 12117(a) (referring to 42 U.S.C. § 2000e‐5).  Such an award will 

make a demoted employee whole—without the need for the Ledbetter Act’s 

generous accrual provisions because the employee had notice of the pay 

reduction.  Since the Ledbetter decision specifically dealt with a pay‐

discrimination claim that was cognizable without regard to other adverse 

employment actions, we find that the Ledbetter Act’s reference to 

“discrimination in compensation” was to traditional pay‐discrimination claims 




                                         10 
rather than to a pay reduction that flows from another adverse employment 

action.6 

              The state of the law at the time the Ledbetter Act was passed further 

supports the distinct nature of pay‐discrimination claims and pay reductions that 

occur with a demotion.  See Lorillard v. Pons, 434 U.S. 575, 581 (1978) (“[W]here 

. . . Congress adopts a new law incorporating sections of a prior law, Congress 

normally can be presumed to have had knowledge of the interpretation given to 

the incorporated law, at least insofar as it affects the new statute.”).  For example, 

in Taylor v. United Parcel Service, Inc., 554 F.3d 510, 522 (5th Cir. 2008), the Fifth 

Circuit noted that in order to state a claim for “discrimination in compensation” 

under Title VII, “a plaintiff must show that he was a member of a protected class 

and that he was paid less than a non‐member for work requiring substantially 

the same responsibility.”  Likewise, interpreting the Age Discrimination in 

Employment Act (“ADEA”), the Eleventh Circuit developed a prima facie case 

for “age discrimination in compensation” that required the plaintiff to show that, 

among other things, “similarly situated persons outside the protected age group 


                                                            
6 We note that our conclusion is consistent with the decisions of our sister circuits that 
have interpreted the Ledbetter Act.  Almond v. Unified Sch. Dist. #501, 665 F.3d 1174, 
1175, 1180–81 (10th Cir. 2011); Noel, 622 F.3d at 274; Schuler v. PricewaterhouseCoopers, 
LLP, 595 F.3d 370, 374–75 (D.C. Cir. 2010). 

                                                               11 
received higher wages.”  MacPherson v. Univ. of Montevallo, 922 F.2d 766, 774 

(11th Cir. 1991).  We find these cases persuasive evidence of Congress’s intent 

because the Ledbetter Act modified the ADA, Title VII, and the ADEA.   

      Here, after analyzing the Ledbetter decision, Congress’s response to that 

case, and courts’ interpretation of civil rights statutes that existed at the time 

Congress passed the Ledbetter Act, we conclude that Davis’s claim falls outside 

the scope of the statute.  Davis’s attempt to salvage her time‐barred demotion 

claim by virtue of a concomitant pay reduction is unpersuasive because her claim 

is based on the theory that she was demoted and paid less when she was still 

able to perform higher‐paying work.  Her claim is not that she was paid less than 

employees engaged in the same work because she was disabled.  Davis does not 

dispute that her new hourly pay was the same as all other ATA I employees.  The 

record evidence does not permit the conclusion that the Ledbetter Act’s accrual 

provisions apply to Davis’s demotion claim—her claim is untimely.  


                                   CONCLUSION 

      For the foregoing reasons, the judgment of the district court is AFFIRMED. 




                                          12